                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                        ANDERSON/GREENWOOD DIVISION

Flordeliza A. Hawkins,            )             Case No. 8:18-cv-00178-DCC
                                  )
                   Plaintiff,     )
                                  )
v.                                )                         ORDER
                                  )
Suntrust Bank, South Carolina     )
Department of Social Services,    )
Anderson County Sheriff’s Office, )
                                  )
                   Defendants.    )
________________________________ )

      This matter is before the Court on Plaintiff’s Motions for Summary Judgment [76,

77], Defendant Suntrust Bank’s Motion to Dismiss [33], and Defendants South Carolina

Department of Social Services (“SCDSS”) and Anderson County Sheriff’s Office’s

(“ACSO”) Motion to Dismiss [38]. In accordance with 28 U.S.C. § 636(b) and Local Civil

Rule 73.02(B)(2) (D.S.C.), this matter was referred to United States Magistrate Judge

Jacquelyn D. Austin for pre-trial proceedings and a Report and Recommendation

(“Report”). On May 25, 2018, the Magistrate Judge issued a Report recommending that

Plaintiff’s Motions for Summary Judgment be denied as premature, and on August 10,

2018, she recommended that Defendants’ Motions to Dismiss be granted. ECF Nos. 83,

99. No party filed objections to the first Report; Plaintiff filed objections to the second

Report, Defendant Suntrust Bank filed a Reply, Plaintiff filed a supplement, and

Defendants SCDSS and ACSO filed a Reply. ECF Nos. 103, 104, 106, 108.
                                   LEGAL STANDARD

       The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See U.S.C. § 636(b). The

Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

                                        ANALYSIS

       With respect to Defendant Suntrust Bank’s Motion to Dismiss, the Magistrate

Judge recommends granting the Motion because Plaintiff is seeking to disturb a final state

court order, which is barred by the Rooker-Feldman doctrine. ECF No. 99. As stated by

the Magistrate Judge, Plaintiff appears to contest the Master’s Order and Judgment of




                                             2
Foreclosure and Sale (“the Foreclosure Order”) entered by the Anderson County Master

in Equity and filed on April 17, 2012.1 ECF No. 33-2.

       Regarding Defendant SCDSS and ACSO’s Motion to Dismiss, the Magistrate

Judge also recommends granting this Motion pursuant to the Rooker-Feldman doctrine.

ECF No. 99. She determined that, in Plaintiff’s allegations against Defendant ACSO,

Plaintiff appears to contest the same Foreclosure Order and an order from the Anderson

County Family Court (“the Family Court Order”) but Plaintiff only challenges the actions

of SCDSS with respect to the Family Court Order.2

       In her objections, Plaintiff maintains that Defendants violated her constitutional

rights. ECF No. 103. She asserts that this case should proceed in the interest of justice.

Id. In her supplement, she clarifies that she is seeking $3,000,000 in total.

       The Court notes that Plaintiff fails to address the merits of the Magistrate Judge's

conclusions; however, because she filed objections and in light of her pro se status, the

Court has conducted a de novo review of this matter.3 In her Complaint, Plaintiff requests



       1
         The Magistrate Judge also states that Defendant Suntrust Bank’s Motion should
be granted because Plaintiff’s present claims are barred by res judicata. ECF No. 99 at
11 n. 7. The Court need not reach this argument.

       2
        The Magistrate Judge also found that Defendants SCDSS and ACSO are entitled
to Eleventh Amendment immunity in their official capacities. For the reasons stated in
the Report, the Court agrees that these Defendants are entitled to immunity in their official
capacities pursuant to the Eleventh Amendment.

       3
          The Court notes that the Magistrate Judge denied Plaintiff’s Motion to Amend the
Complaint but stated that she considered Plaintiff’s exhibit in evaluating the Motions to
Dismiss. ECF No. 99 at 2 n. 3. The Court has also reviewed Plaintiff’s exhibit in making
this ruling. See ECF No. 87-1.

                                             3
that this Court undo the Foreclosure Order and return the foreclosed upon property to

Plaintiff’s possession and ownership. ECF No. 1 at 4. She further requests that this Court

review the Family Court Order and find that Defendants SCDSS and ACSO violated

Plaintiff’s rights when they called the rescue squad and placed her husband in emergency

SCDSS custody even though Plaintiff was his power of attorney. ECF Nos. 1 at 4; 1-1.

       The Rooker-Feldman doctrine constrains the Court from conducting any such

review. The doctrine, precludes “lower federal courts . . . from exercising appellate

jurisdiction over final state-court judgments.” Lance v. Dennis, 546 U.S. 459, 463 (2006).

“[I]f in order to grant the federal plaintiff the relief sought, the federal court must determine

that the state court judgment was erroneously entered or must take action that would

render the judgment ineffectual, Rooker-Feldman is implicated, [and] [t]he doctrine

applies not only to matters directly addressed by the state court, but also to claims which

are inextricably intertwined with state court decisions.” Smalley v. Shapiro & Burson, LLP,

526 F. Appx. 231, 236 (4th Cir. 2013) (internal citations omitted). The Court finds that the

Rooker-Feldman doctrine is applicable to the facts in this case. See Parker v. Spencer,

No. 4:13-cv-00430-RBH, 2015 WL 3870277 (D.S.C. June 23, 2015) (holding that the

Rooker-Feldman doctrine precluded federal review of a state court judgment of

foreclosure); Niblock v. Perry, No. 3:16-cv-1644, 2018 WL 1448685, at *2 (D.S.C. Mar.

23, 2018) (holding that the Rooker-Feldman doctrine precluded federal review of a state

family court order regarding emergency custody of minor children).




                                               4
                                     CONCLUSION

       Accordingly, the Court adopts the Reports of the Magistrate Judge and overrules

Plaintiff’s objections. Defendant Suntrust Bank’s Motion to Dismiss [33] is GRANTED,

Defendants SCDSS and ACSO’s Motion to Dismiss [38] is GRANTED, and Plaintiff’s

Motions for Summary Judgment [76, 77] are DENIED as premature. Defendant Suntrust

Bank’s Motion for Extension of Time [81] is MOOT. Plaintiff’s Motion [111] is MOOT

because, as stated in this Order, the Court has conducted a de novo review.

      IT IS SO ORDERED.

                                                        s/Donald C. Coggins, Jr.
                                                        United States District Judge
October 15, 2018
Spartanburg, South Carolina


                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                            5
